                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA


                        Alexandria Division




KYLE DAWSON,

     Plaintiff,

V.                               Civil Action No. l:18-cv-971


WASHINGTON GAS LIGHT COMPANY,
^ AL.

     Defendants.




                         MEMORANDUM OPINION


     THIS MATTER comes before the Court on Defendants' Motion


for Summary Judgment (Dkt. 40) pursuant to Federal Rule of Civil

Procedure 56.


     Plaintiff is a biracial, part Caucasian, part African-

American, light-skinned man. Plaintiff began working for

Washington Gas Light Company ("WGLC") in 2007. Between the

summer of 2013 and July 24, 2018, Plaintiff worked as a crew

mechanic, crew leader in-training, and crew leader. Plaintiff

also twice participated in the Crew Leader Development Program

{^''CLDP") with successful completion on the second attempt.

     Beginning around the summer of 2013 to fall of the same

year. Plaintiff began to experience what he believed was harsh

treatment from his supervisor, Robert Surdam, in the CLDP.
